Citation Nr: 0837447	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral knee 
disorder, claimed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1974, from January 1991 to May 1991, and from January 
2003 to December 2004.  His records indicate that he also 
served in the Oklahoma National Guard through 2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in August 2008, with the 
veteran sitting at the Muskogee RO, and the undersigned 
Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  
A transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran is contending that his hearing loss 
and tinnitus were caused or aggravated by working around jet 
engines while on active duty.  He also contends that his 
current bilateral knee disorder was caused or aggravated by 
running and physical training during service.

After review of the record, the Board finds that a VA 
examination and medical opinion are necessary prior to 
further appellate consideration.  38 C.F.R. § 3.159(c)(4).  
In this case, a VA medical examination and opinion have not 
been obtained in connection with the veteran's claims.  In 
this regard, the Board notes that although the veteran was 
noted to have some hearing loss that pre-existed service, it 
is unclear from subsequent audiograms if the veteran's 
hearing loss increased beyond the natural progression of the 
disability during service.  It is notable that the veteran 
was placed on a permanent hearing loss profile in January 
2001.  

With regard to his tinnitus claim, the Board notes that 
although the veteran's service medical record are negative 
for any complaints, treatment or diagnosis of tinnitus, he 
testified at his August 2008 hearing that his tinnitus began 
while he was on active duty.  The Board acknowledges that he 
is competent to give evidence about what he experienced; 
i.e., he is competent to report that he has experienced 
ringing in his ears.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

Turning to the issue of the veteran's bilateral knee 
disorder, the evidence of record reflects that the veteran 
first sought treatment for this disorder in December 1996, 
and the veteran was not on active duty at that time.  
However, during a subsequent period of active duty, the 
veteran was seen in May 2004 and November 2004 for complaints 
of knee pain, which was noted to be degenerative joint 
disease.  The veteran's National Guard records also reflect 
that in June 2006, the veteran no longer met the Army medical 
standards for retention based on his total knee arthroplasty. 

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2007); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In McClendon, the Court of Appeals 
for Veterans Claims reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The three 
salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and, indication that the 
current disability may be associated with service or with 
another service-connected disability.  McClendon at 81.  The 
RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. § 3.159(c).  The Court 
cautioned in McClendon that an "absence of actual evidence 
is not substantive 'negative evidence.'"  It further noted 
that an indication that a current disability "may" be 
associated with service is a low threshold.

Therefore, because the evidence of record does not include a 
medical examination or opinion based on a complete review of 
the veteran's claims file that discusses the nature and 
extent of the veteran's bilateral hearing loss, tinnitus and 
bilateral knee disorder, or the likelihood that these 
conditions were incurred in or aggravated by his active 
service, the Board concludes that a VA medical examination 
and opinion is needed in order to render a decision in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
audiological and orthopedic examinations 
for the purpose of ascertaining the nature 
and extent of any hearing loss, tinnitus 
or bilateral knee disorder that may be 
present, and obtaining an opinion as to 
whether these conditions are etiologically 
related to his active service.  Any and 
all studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  

After examining the veteran and the claims 
folder, the examiner(s) should be asked to 
identify the veteran's current diagnosis, 
as well as an opinion as to whether "it 
is at least as likely as not" that the 
veteran's bilateral hearing loss, tinnitus 
and bilateral knee disorder are 
etiologically related to his active 
service.  

Specifically, with respect to the 
veteran's bilateral hearing loss, the 
examiner should state whether based on the 
evidence of record, any hearing loss 
existed prior to service, and if so, he or 
she should indicate whether the increase 
in severity was consistent with the 
natural progression of the disease or 
whether the increase represented a 
permanent worsening or "aggravation" of 
the disease beyond its natural 
progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.  

With respect to the veteran's bilateral 
knee disorder, the examiner should note 
that a knee disorder was first diagnosed 
in 1996; therefore, the examiner should 
state, using the criteria set fourth 
above, whether the veteran's bilateral 
knee disorder increased in severity during 
his period of active duty from January 
2003 to December 2004, and if so, whether 
this increase in severity was consistent 
with the natural progression of the 
disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.

In providing the requested opinions, the 
examiner(s) should be advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




